NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2831-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY KIDD, a/k/a JABAR,
and TIMOTHY MOORE,

     Defendant-Appellant.
_____________________________

                    Submitted May 28, 2019 – Decided July 8, 2019

                    Before Judges Fasciale and Gooden Brown.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment No. 02-11-1492.

                    Anthony Kidd, appellant pro se.

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for respondent (Juda Babuschak Opacki, Assistant
                    Prosecutor, on the brief).

PER CURIAM
      Defendant Anthony Kidd appeals from the January 19, 2018 Law Division

order, denying in part his pro se motion to correct an illegal sentence. Because

defendant also raised ineffective assistance of counsel claims, his motion may

also be characterized as his second petition for post-conviction relief (PCR).

For the reasons that follow, we affirm for the reasons expressed by the motion

judge, but remand for the correction of the Judgment of Conviction (JOC) .

      We briefly recount the procedural history of defendant's case to lend

context to the issues that are the subject of this appeal. Following a jury trial,

defendant was convicted of second-degree eluding, N.J.S.A. 2C:29-2(b) (count

one); two counts of second-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1)

(counts three and seven); two counts of third-degree aggravated assault, N.J.S.A.

2C:12-1(b)(2) (counts four and eight); two counts of fourth-degree aggravated

assault, N.J.S.A. 2C:12-1(b)(4) (counts five and nine); second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a) (count

ten); two counts of fourth-degree tampering with evidence, N.J.S.A. 2C:28-6(1)

(counts eleven and thirteen); and second-degree certain persons not to possess

weapons, N.J.S.A. 2C:39-7(a) (count twelve).1 Defendant was acquitted of two



1
  The conviction for the certain persons charge followed a bifurcated trial before
the same jury.
                                                                          A-2831-17T4
                                        2
counts of first-degree attempted murder, N.J.S.A. 2C:5-1 and 2C:11-3(a) (counts

two and six).

      The convictions stemmed from defendant, who was wanted for

questioning by Pennsylvania authorities, eluding police in a dangerous high-

speed chase on snow-covered roads. Defendant eventually exited his vehicle

after it fishtailed, immediately fired at two nearby officers, and fled on foot.

Evidence recovered at the scene, including a jacket containing dry cleaning

receipts, ultimately led to defendant's apprehension.

      After appropriate mergers, defendant was sentenced to an aggregate term

of forty-seven years' imprisonment with twenty-eight-and-one-half years of

parole ineligibility. On his direct appeal, we affirmed the convictions, but

remanded for resentencing pursuant to State v. Natale, 184 N.J. 458 (2005), and

its progeny. State v. Kidd, No. A-2487-03 (App. Div. Sept. 28, 2005), certif.

denied, 185 N.J. 392 (2005). After he was re-sentenced, we again remanded to

allow defendant the right of allocution in an order entered July 5, 2007, pursuant

to our Excessive Sentence Oral Argument calendar. See R. 2:9-11. At the

second re-sentencing hearing conducted on January 8, 2008, the trial court




                                                                          A-2831-17T4
                                        3
imposed an aggregate sentence of forty-seven years with "[twenty-seven] years

without parole eligibility."2

      Defendant filed a timely petition for PCR, alleging numerous claims of

trial error and ineffective assistance of trial and appellate counsel. His petition

was denied without an evidentiary hearing, and we affirmed that decision. State

v. Kidd, No. A-4234-12 (App. Div. May 14, 2015), certif. denied, 223 N.J. 281

(2015).

      On January 6, 2016, defendant filed the motion that is the subject of this

appeal3 to correct an illegal sentence pursuant to Rule 3:21-10.4 According to

the motion judge, defendant argued that his sentence was illegal because "the


2
  The aggregate twenty-seven-year period of parole ineligibility recorded on the
JOC resulted from an inadvertent miscalculation by the court that was later
corrected when defendant filed the instant motion.
3
  Defendant did not include the motion papers associated with this motion in
the record. See R. 2:6-1(a)(1). We therefore rely on the motion judge's
description.
4
   Rule 3:21-10(b) provides, in part, that "[a] motion may be filed and an order
may be entered at any time . . . changing a sentence as authorized by the Code
of Criminal Justice, or . . . correcting a sentence not authorized by law including
the Code of Criminal Justice[.]" "We usually refer to an 'illegal' sentence in
terms of one which is not consistent with the dictates of the controlling statute,
although a defendant can also challenge a sentence because it was imposed
without regard to some constitutional safeguard or procedural requirement."
State v. Tavares, 286 N.J. Super. 610, 618 (App. Div. 1996).


                                                                           A-2831-17T4
                                        4
sentence imposed in the [JOC was] not supported by the record" and "counsel

was ineffective" for failing to object to the trial court's jury instruction on "the

possession of a weapon charge."

        In a January 19, 2018 written decision, the judge "agree[d] that

[defendant's] sentence [was] not supported by the record." The judge explained:

             At your January 8, 2008 resentencing, the [trial court]
             sentenced you to an aggregate prison term of [forty-
             seven] years with [twenty-three] years of minimum
             parole ineligibility.       You received a term of
             imprisonment of [twenty] years with [ten] years
             minimum parole ineligibility on [c]ount three (second[-
             ]degree aggravated assault upon Lieutenant William
             Wittmer); [5] and a [ten]-year term of imprisonment with
             [five] years minimum parole ineligibility on [c]ount
             seven (second[-]degree aggravated assault upon
             Patrolman Raoul Villera); a [ten]-year term of
             imprisonment with [five] years minimum parole
             ineligibility on [c]ount one (second[-]degree eluding);
             and a [seven]-year term of imprisonment with [three]
             years minimum parole ineligibility on [c]ount twelve
             (second[-]degree certain person not to possess a
             firearm). These sentences [were] to run consecutively.
             You were also sentenced to [eighteen] months of
             incarceration for [c]ounts [eleven] and [fourteen
             (fourth-degree tampering with evidence)], which were
             to run concurrently with all other sentences.




5
    This sentence was an extended term imposed pursuant to N.J.S.A. 2C:44-3(a).


                                                                            A-2831-17T4
                                         5
      The judge continued that after merging the lesser-included aggravated

assault counts and the possession of a weapon for an unlawful purpose count

into the second-degree aggravated assault counts,

            [y]our [JOC] reflects an aggregate sentence of [forty-
            seven] years with [twenty-seven] years minimum
            parole ineligibility. This sentence is inconsistent with
            the sentence that was imposed at your resentencing
            hearing. Accordingly, your January 8, 2008 [JOC] . . .
            has been corrected to impose an aggregate term of
            [forty-seven] years of imprisonment with [twenty-
            three] years of parole ineligibility.

      Turning to defendant's second claim asserting ineffective assistance of

counsel by failing to object to a purported erroneous jury charge, the judge

denied the claim on procedural grounds, "point[ing] out that [the] claim could

have been raised in [defendant's] direct appeal or in [his] prior petition[] for

[PCR]." See State v. Marshall, 148 N.J. 89, 144 (1997) ("Rule 3:22-4 essentially

bars all grounds for post-conviction relief that reasonably could have been raised

in a prior proceeding.").

      The judge also denied the claim on the merits, finding defendant failed to

establish a prima facie case of ineffective assistance of counsel (IAC) under the




                                                                          A-2831-17T4
                                        6
standard formulated in Strickland v. Washington, 466 U.S. 668, 687 (1984).6

The judge explained:

           You contend that "[c]ounsel was ineffective for
           fail[ing] to argue that [the] trial court committed
           reversible error by failing to instruct the jury [on] all
           four material elements to the possession of a weapon
           charge." You contend that the trial court omitted
           element four, "defendant's purpose was to use the
           firearm unlawfully." However, your assertion is
           erroneous. The trial court charged the jury that it must
           find "[t]hat the defendant's purpose was to use the
           firearm unlawfully." Thus, the trial court included this
           material element in its jury instructions for the weapons
           charge.

           . . . Because the trial court instructed the jury on the
           material element on the "unlawful use of the firearm,"
           counsel did not have an obligation to object to the jury
           instructions. In other words, counsel cannot be
           ineffective for failing to object to instructions that
           clearly included all the material elements of the charge.
           Thus, you have not satisfied the first prong of the
           Strickland test and failed to demonstrate a prima facie
           claim for relief.

The judge entered a memorializing order and issued a corrected JOC, and this

appeal followed.



6
   To prevail on a claim of IAC, a defendant must satisfy a two-part test.
Specifically, the defendant must show that his attorney's performance was
deficient and that the "deficient performance prejudiced the defense."
Strickland, 466 U.S. at 687. See State v. Fritz, 105 N.J. 42, 49-53 (1987)
(adopting the Strickland two-part test for IAC claims).
                                                                       A-2831-17T4
                                      7
      On appeal, defendant raises the following points for our consideration:

            I.  THE [JOC] IS INCONSISTENT WITH THE
            JANUARY      []8,  2008   RESENTENCING
            TRANSCRIPT[.]

            II.   THE LAW DIVISION FAILED TO COMPLY
            WITH NEW JERSEY COURT [RULES] 1:21-1, 3:21-
            4(B)[,] AND 3:21-10(C) (NOT RAISED BELOW)[.]

            III. THE  LAW     DIVISION   CONVICTED
            [DEFENDANT] ON     A[N]   OFFENSE NOT
            CHARGED IN THE INDICTMENT[] (NOT RAISED
            BELOW[).]

            IV. [DEFENDANT'S]        SENTENC[ING]
            PROCEEDING[]     WAS CONDUCTED     IN
            VIOLATION OF THE CONSTITUTION OF THE
            UNITED STATES[.]

            V.  THE   HARMLESS   ERROR    RULE   IS
            UNCONSTITUTIONAL    AS    APPLIED   TO
            [DEFENDANT] IN THIS CASE[] (NOT RAISED
            BELOW[).]

            VI. NEW      JERSEY   PRACTICES   AND
            PROCEDURES OF EXCLUDING TRIAL ERRORS
            AS MITIGATION ARE INVALID AS APPLIED[]
            (NOT RAISED BELOW[).]

            VII. [DEFENDANT] WAS PROSECUTED AND
            PUNISHED MORE THAN ONCE FOR THE SAME
            OFFENSE[] (NOT RAISED BELOW[).]

      We address only the two claims presented to the judge and will not

consider defendant's remaining arguments, presented for the first time on appeal,


                                                                         A-2831-17T4
                                       8
because they are neither jurisdictional in nature nor do they substantially

implicate the public interest. See State v. Robinson, 200 N.J. 1, 20 (2009)

(stating that it is a well-settled principle "that our appellate courts will decline

to consider questions or issues not properly presented to the trial court when an

opportunity for such a presentation is available unless the questions so raised on

appeal go to the jurisdiction of the trial court or concern matters of great public

interest" (quoting Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973))).

      On appeal, defendant renews his argument that trial counsel was

ineffective by failing to object when the trial court "relieved the [S]tate of its

burden by not charging the [f]ourth [e]lement [of possession of a firearm for an

unlawful purpose] to the jury[.]" We disagree.

      We review the legal conclusions of a PCR court de novo, and, where an

evidentiary hearing has not been held, it is within our authority to "conduct a de

novo review of both the factual findings and legal conclusions of the PCR court."

State v. Harris, 181 N.J. 391, 419-21 (2004) (emphasis omitted). To support a

claim of ineffective assistance of counsel, a defendant must prove both prongs

of the Strickland/Fritz two-part test by a preponderance of the evidence, State v.

Holland, 449 N.J. Super. 427, 434 (App. Div. 2017), and has a high bar to

"overcome [the] 'strong presumption' that counsel exercised 'reasonable


                                                                            A-2831-17T4
                                         9
professional     judgment'   and   'sound   trial   strategy'   in   fulfilling   his

responsibilities." State v. Nash, 212 N.J. 518, 542 (2013) (quoting State v. Hess,

207 N.J. 123, 147 (2011)). Moreover, "[p]rocedural bars exist in order to

promote finality in judicial proceedings." State v. McQuaid, 147 N.J. 464, 483

(1997). Thus, subject to limited exceptions, "Rule 3:22-4 imposes a procedural

bar to prevent claims from being raised on PCR that reasonably could have been

raised on direct appeal." Ibid. Applying these principles, we reject defendant's

claim of IAC, both procedurally and on the merits, for the reasons expressed by

the judge.

      Relying on State v. Pohlabel, 40 N.J. Super. 416 (App. Div. 1956),

defendant also argues that "[r]econstruction of the record" is required "because

the forty[-]seven[-]year[] prison term with a twenty[-]seven[-]year mandatory

minimum parole ineligibility in the January []8, 2008 resentencing

transcript[,] . . . as acknowledge[d] by the Law Division [j]udge in his January

19, 2018 [o]pinion . . . , does not accurately reflect the proceedings." Further,

defendant asserts the judge violated Rule 3:21-4(b) by changing his sentence

without him or the prosecutor "being present," or defendant being "allowed to

[a]llocute[.]"

      Rule 3:21-4(b) provides that a


                                                                             A-2831-17T4
                                       10
            [s]entence shall not be imposed unless the defendant is
            present or has filed a written waiver of the right to be
            present. Before imposing sentence[,] the court shall
            address the defendant personally and ask the defendant
            if he or she wishes to make a statement in his or her
            own behalf and to present any information in mitigation
            of punishment. The defendant may answer personally
            or by his or her attorney.

This right extends to resentencing proceedings, where a defendant is entitled to

allocution. Tavares, 286 N.J. Super. at 616.

      In Pohlabel, we explained that "where there is a conflict between the oral

sentence and the written commitment, the former will control if clearly stated

and adequately shown, since it is the true source of the sentence, instead of the

latter which is merely the work of a clerk." 40 N.J. Super. at 423. We therefore

held that to the extent there is a conflict between the oral sentence and the

written commitment, the latter "must be regarded as a clerical mistake, subject

to correction by the court, with or without notice[.]" Ibid. We reasoned that in

those circumstances, "there was no occasion for notice" because the correction

would not "impair[] any substantive right of the defendant," and "because it

merely conformed the official record with the oral sentence imposed in the first

instance[.]" Ibid. Accord State v. Walker, 322 N.J. Super. 535, 556 (App. Div.

1999); State v. Vasquez, 374 N.J. Super. 252, 270 (App. Div. 2005).



                                                                         A-2831-17T4
                                      11
      Here, we agree with the motion judge that the transcribed remarks of the

sentencing judge clearly demonstrate that the aggregate sentence imposed at the

January 8, 2008 resentencing hearing was forty-seven years of imprisonment

with twenty-three years of parole ineligibility. Therefore, the aggregate twenty-

seven years of parole ineligibility, mistakenly referenced by the sentencing

judge at the end of the proceeding and thereafter recorded in the JOC, was a

clerical mistake, subject to correction by the motion judge without notice as

occurred here. Indeed, in these circumstances, "a mere 'ministerial act' . . .

sufficed to amend the judgment." Tavares, 286 N.J. Super. at 616.

      However, we do agree with defendant and the State that the corrected JOC

mistakenly reflects that defendant was also indicted for murder in counts two

and six, instead of attempted murder. We therefore remand the matter to again

correct the JOC to accurately reflect the charges.

      To the extent we have not addressed a particular argument, it is because

either our disposition makes it unnecessary or the argument is without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2). Likewise, we

decline to consider the new or expanded arguments raised by defendant in his

reply brief. See State v. Smith, 55 N.J. 476, 488 (1970) (stating that a party is

not permitted to use a reply brief to enlarge his main argument or advance a new


                                                                         A-2831-17T4
                                      12
argument); see also Borough of Berlin v. Remington & Vernick Eng'rs, 337 N.J.

Super. 590, 596 (App. Div. 2001) ("Raising an issue for the first time in a reply

brief is improper.").

      Affirmed in part and remanded in part to correct the JOC consistent with

this opinion. We do not retain jurisdiction.




                                                                         A-2831-17T4
                                      13